09-4173-ag
         He v. Holder
                                                                                       BIA
                                                                               A073 188 637
                          UNITED STATES COURT OF APPEALS
                              FOR THE SECOND CIRCUIT

                                      SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
     ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.


 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Daniel Patrick Moynihan
 3       United States Courthouse, 500 Pearl Street, in the City of
 4       New York, on the 23 rd day of July, two thousand ten.
 5
 6       PRESENT:
 7                JOSÉ A. CABRANES,
 8                DEBRA ANN LIVINGSTON,
 9                DENNY CHIN,
10                        Circuit Judges.
11       _______________________________________
12
13       LI HU HE,
14                      Petitioner,
15
16                       v.                                     09-4173-ag
17                                                              NAC
18       ERIC H. HOLDER, JR., UNITED STATES
19       ATTORNEY GENERAL,
20                Respondent.
21       _______________________________________
22
23       FOR PETITIONER:               Peter D. Lobel, New York, New York.
24
25       FOR RESPONDENT:               Tony West, Assistant Attorney
26                                     General; Linda Wernery, Assistant
27                                     Director; Thankful T. Vanderstar,
28                                     Attorney, Office of Immigration
29                                     Litigation, United States Department
30                                     of Justice, Washington, D.C.
1        UPON DUE CONSIDERATION of this petition for review of a

2    decision of the Board of Immigration Appeals (“BIA”), it is

3    hereby ORDERED, ADJUDGED, AND DECREED, that the petition for

4    review is DENIED.

5        Li Hu He, a native and citizen of the People’s Republic

6    of China, seeks review of a September 10, 2009, order of the

7    BIA denying his motion to reopen.     In re Li Hu He, No. A073

8    188 637 (B.I.A. Sept. 10, 2009).     We assume the parties’

9    familiarity with the underlying facts and procedural history

10   of this case.

11       We review the BIA’s denial of He’s motion to reopen for

12   abuse of discretion.     Ali v. Gonzales, 448 F.3d 515, 517 (2d

13   Cir. 2006).     An alien may only file one motion to reopen and

14   must do so within 90 days of the final administrative

15   decision.     8 U.S.C. § 1229a(c)(7); 8 C.F.R. § 1003.2(c)(2).

16   He’s motion was indisputably untimely, as it was filed more

17   than six years after the BIA issued a final order in the

18   case.   Nonetheless, there is no time or numerical limitation

19   if the alien establishes materially “changed country

20   conditions arising in the country of nationality.”     8 U.S.C.

21   § 1229a(c)(7) (C)(ii); see also 8 C.F.R. § 1003.2(c)(3)(ii).




                                     2
1        The BIA did not abuse its discretion in finding that He

2    failed to demonstrate a material change in country

3    conditions with respect to the Chinese government’s

4    treatment of unregistered house church members.      At his 2001

5    hearing, He submitted the 1998 State Department Profile of

6    Asylum Claims for China.   The Profile stated that

7    “[u]nregistered religious activity is illegal and is a

8    punishable offense.”   It also reported “expectations of

9    continued or increased repression of unofficial Christian

10   groups.”   With his motion to reopen, He submitted the 2007

11   International Religious Freedom Report for China, which

12   stated that “respect for freedom of religion remained poor.”

13   The 2007 Report also noted that while “some local

14   authorities continued to harass religious groups that did

15   not register,” in other areas, “supervision . . . was less

16   stringent and registered and unregistered churches coexisted

17   openly,” and that “[a]s in past years, local authorities

18   took steps to repress unregistered religious groups.”      In

19   addition, the newspaper articles He submitted showed

20   instances of repression of particular groups of house church

21   members, but did not establish that the Chinese government’s

22   treatment of Christians has materially changed since his


                                   3
1    prior hearing, with one article specifically noting that

2    “repression against unofficial church groups varies by

3    region.”   Therefore, even assuming that some of He’s

4    evidence indicated an increase in persecution of Christians,

5    the BIA’s decision was not an abuse of discretion.      See Ke

6    Zhen Zhao v. U.S. Dep’t of Justice , 265 F.3d 83, 93 (2d Cir.

7    2001) ; see also Jian Hui Shao v. Mukasey, 546 F.3d 138, 171

8    (2d Cir. 2008) (“we do not ourselves attempt to resolve

9    conflicts in record evidence, a task largely within the

10   discretion of the agency”); Xiao Ji Chen v. U.S. Dep’t of

11   Justice, 471 F.3d 315, 342 (2d Cir. 2006) (the weight

12   afforded to the evidence lies largely within the agency’s

13   discretion).   Furthermore, contrary to He’s argument, the

14   BIA’s failure to provide a “reasoned analysis” of the

15   evidence in the record was also not an abuse of discretion.

16   See Wei Guang Wang v. BIA, 437 F.3d 270, 275 (2d Cir. 2006)

17   (the BIA need not “expressly parse or refute on the record

18   each individual argument or piece of evidence offered by the

19   petitioner,” and may consider evidence of changed country

20   conditions “in summary fashion without a reviewing court

21   presuming that it has abused its discretion” (internal

22   quotations omitted)); see also Xiao Ji Chen, 471 F.3d at 338


                                   4
1    n.17 (“[W]e presume that [the agency] has taken into account

2    all of the evidence before [it], unless the record

3    compellingly suggests otherwise.”). 1

4        For the foregoing reasons, the petition for review is

5    DENIED.       As we have completed our review, any stay of

6    removal that the Court previously granted in this petition

7    is VACATED, and any pending motion for a stay of removal in

8    this petition is DISMISSED as moot. Any pending request for

9    oral argument in this petition is DENIED in accordance with

10   Federal Rule of Appellate Procedure 34(a)(2), and Second

11   Circuit Local Rule 34.1(b).

12                                   FOR THE COURT:
13                                   Catherine O’Hagan Wolfe, Clerk
14
15
16




               1
                We note also that He's original claim of
       persecution was denied, in part, because the immigration
       judge (the "IJ") found that He's testimony in this
       respect was not credible. The IJ's credibility
       determination was well-reasoned and supported by specific
       findings and references to the record.
                                  5